FILED
                           NOT FOR PUBLICATION                             OCT 10 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


AMERICAN NATIONAL PROPERTY                       No. 11-36079
AND CASUALTY COMPANY,
                                                 D.C. No. 9:11-cv-00101-DWM
              Plaintiff - Appellee,

  v.                                             MEMORANDUM*

STEVE WAYNE CAMP,

              Defendant - Appellant.


                   Appeal from the United States District Court
                           for the District of Montana
                   Donald W. Molloy, District Judge, Presiding

                           Submitted October 8, 2013**
                               Portland, Oregon

Before: SILVERMAN, W. FLETCHER, and CALLAHAN, Circuit Judges.

       Steve Camp appeals the permanent injunction entered by the district court

following a jury verdict in favor of American National Property and Casualty



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Company in its action to enforce the parties’ non-compete and trade secret

agreements. We dismiss in part and affirm in part.

      Camp’s challenges to paragraphs one and two of the permanent injunction

are moot because by their explicit terms they expired on the same date – March 3,

2012 – as the non-compete agreement which they enforced. See Shell Offshore,

Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1286 (9th Cir. 2013) (challenges to an

injunction that has expired on its own terms are moot unless the “capable of

repetition yet evading review” exception applies).

      Contrary to Camp’s assertion, paragraph three of the permanent injunction,

which concerns trade secrets, does not impose on Camp a perpetual obligation to

preserve American National’s records. Rather, the plain language only prohibits

Camp from “using” American National’s trade secrets and “spoiling” American

National’s records, nothing more.

      AFFIRMED IN PART AND DISMISSED IN PART.




                                         2